Title: Abigail Adams to James Lovell, 17 September 1780
From: Adams, Abigail
To: Lovell, James



My Dear Sir

Sepbr. 17 1780


I was much gratified at again receiving a few lines from you, tho very Laconick.
I wrote you about ten days since by a Mr. Brown, who came in the Alliance and brought Letters from my Friend to congress and to some of his Friends which he put into the post office, but they must be of an old date, as he was waiting near four months for the Sailing of the Alliance. Such conduct with regard to one vessel was I believe never before practised. I suppose Jones kept the publick packet and all other Letters. By Letters I received by the Fleet from Mr. Adams dated in May, He says there are a full Bushel of Letters on board the Alliance for Congress, for my Friends and your Share amongst them.
I received by a Number of private Gentlemen Letters to the 3 of june, and one last week by way of Amsterdam of the 15 of june, in which he says, I have no remittances nor any thing to depend on, not a line from Congress nor any Member since I left you—at which I was really astonished. When you write I wish Sir you would forward your Letters to me, I can certainly convey them better from here. In that time he had received 3 Letters from me from different ports. I forwarded the resolve of congress to him by Capt. Sampson respecting his sallery which you was so kind as to send me. Shall do the same with the Bills now sent but I either misunderstand the account you sent me some months ago, or there is a mistake in the Bills, for after stateing the account the report is in these words—From which accounts there appears a balance of four thousand 3 hundred & seventy two Livres thirteen Sols & Six Deniers in favour of the Honble. John Adams Esqr.
The Bills received are only for two thousand five hundred Livres, besides £30 6 shillings in paper. I wish to have this explained.
O my dear Sir I am Sick Sick of politicks. How can you exist so long in the midst of them? There is such mad ambition, such unbounded avarice, such insufferable vanity, such wicked peculation of publick property. Yet Hosana to these wretches, Cry all the vipers who nknaw at the vitals of our republicks—in vain do you toil and Labour at the oar, whilst such pilots guide the helm abroad, your vessel will unavoidably suffer ship wreck.
But why should I exclaim where I cannot remedy. You have so much of this from all Quarters that it is cruel for a female to wound who ought to sooth the statesmans harrowed Brow, but at that moment my Indignation overpowerd my tenderness.
I am happy in thinking that my Friend abroad is so happily connected with a man of probity and principal, and that both of them have no sinister views or any Interest to serve seperate from that of their country.
But—I put a stop to my pen upon recollecting that for more than two months I have only received a few lines from Mr. Lovell nor will I defraud the publick by calling of his attention further than to assure him of the affectionate regard of

Portia

